DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 1/26/2022. Claims 1 and 10 are amended. Claims 1-11 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (of record) in view of Kritt (of record) and Louchheim et al. (US20150381932, hereinafter Louchheim).

Regarding claims 1 and 10-11, Patil discloses a display system (see Patil, at least at Fig. 1, and related text) comprising: 
a plurality of secondary display units (external devices 600, see Patil, at least at Fig. 1, and related text) that respectively display a plurality of videos (see Patil, at least at [0026], [0047],[0097], [0102], Figs. 6-7, and related text); 
a primary display unit (image display apparatus 100, see Patil, at least at Fig. 1, and related text) that displays at least one of the plurality of videos (see Patil, at least at [0026], [0047], [0097], [0102], Figs. 1, 6-7, and related text); and
a control unit that causes the primary display unit to display a same video as the video being displayed by the secondary display unit based on a determination (see Patil, at least at [0026], [0047], [0097], [0102], Figs. 1, 6-7, and related text).
Patil does not specifically disclose a detection unit that detects a current number of viewers of each of the plurality of secondary display units; and 
the control unit causing the primary display unit to display the same video as the video being displayed by the secondary display unit having a currently highest number of viewers among the plurality of secondary display units, based on the numbers of viewers detected by the detection unit, for the plurality of secondary units;
wherein the control unit is configured to change a currently displayed video on the primary display unit into the same video as the video being displayed by the secondary display unit having 
In an analogous art relating to a system for display management, Kritt discloses a display system (see Kritt, at least at [0041]-[0042], Figs. 1 and 4, and related text) comprising:
a plurality of secondary display units (product showcases to display products, see Kritt, at least at [0052], Fig. 4, and related text) that respectively display content (product, see Kritt, at least at [0052], Fig. 4, and related text); 
a primary display unit that displays at least one video (see Kritt, at least at [0041], [0052], and related text); 
a detection unit that detects a current number of viewers (the number of people looking at the product must be current, see Kritt, at least at [0052], and related text) of each of the plurality of secondary display units (see Kritt, at least at [0052], [0054]-[0055], and related text); and
a control unit that causes the primary display unit to display a video related to the content being displayed by the secondary display unit (see Kritt, at least at [0052], [0054]-[0055], and related text) having a currently highest number of viewers among the plurality of secondary display units, based on the numbers of viewers detected by the detection unit (see Kritt, at least at [0052], [0054]-[0055], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil to include the limitations as taught by Kritt for the advantage of more effectively displaying high-affinity content for users.

wherein the control unit is configured to change a currently displayed video on the primary display unit into the same video as the video being displayed by the secondary display unit having the currently highest number of viewers among the plurality of secondary display units, in a case that the currently displayed video displayed on the primary display unit is not the same video as the video being displayed by the secondary unit having the currently highest number of viewers among the plurality of secondary display units.
In an analogous art relating to a system for display management, Louchheim discloses a control unit causing a primary display unit to display a same video as a video being displayed by a secondary display unit (see Louchheim, at least at [0047], and related text) having a currently highest level of interest of viewers among the plurality of secondary display units (the interestingness rating of Louchheim reasonably corresponding to the highest number of viewers among the plurality of secondary display units as the interestingness rating in Kritt since as number of people in Kritt indicates the level of interest, see Kritt, at least at [0052]);
wherein the control unit is configured to change a currently displayed video on the primary display unit into the same video as the video being displayed by the secondary display unit having the currently highest interest among the plurality of secondary display units (see Louchheim, at least at [0012], [0027], [0030], [0035], [0042]-[0043], [0047], and related text), in a case that the currently displayed video displayed on the primary display unit is not the same video as the video being displayed by the secondary unit having the currently highest number of viewers among the 
The combination, then, of Patil in view of Kritt and Louchheim reasonably teaches the limitations as claimed, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil in view of Kritt to include the limitations as taught by Louchheim for the advantage of more effectively displaying high-affinity content for users.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (of record) in view of Kritt (of record) and Louchheim (previously cited), as applied to claim 1 above, and further in view of Yoshioka (of record).

Regarding claim 2, Patil in view of Kritt and Louchheim discloses the primary display unit, the detection unit determining numbers of viewers, and causing the primary display unit to display the same video as the video being displayed by the secondary display unit having the highest number of viewers, but does not specifically disclose wherein the detection unit further detects a number of viewers of the primary display unit, and the control unit determines whether or not the number of viewers of the primary display unit detected by the detection unit is greater than a predetermined threshold, and causing display when the number of viewers of the primary display unit is less than or equal to the threshold.
In an analogous art relating to a system for display management, Yoshioka discloses a detection unit detecting a number of viewers of a primary display (see Yoshioka, at least at [0210] – [0219], Gigs. 1 and 4, and related text); and

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil in view of Kritt and Louchheim to include the limitations as taught by Yoshioka for the advantage of ensuring that replaced content has less affinity, thereby maintaining user satisfaction.
Regarding claim 3, Patil in view of Kritt and Louchheim, and further in view of Yoshioka discloses wherein the detection unit further detects a number of viewers of the primary display unit, and the control unit determines whether or not the number of viewers of the primary display unit detected by the detection unit is greater than a predetermined threshold, and causes the primary display unit to keep displaying a video being displayed on the primary display unit when the detected number of viewers of the primary display unit is greater than the threshold (see Yoshioka, at least at [0210] – [0219], Figs. 1 and 4, and related text).
Regarding claim 4, Patil in view of Kritt and Louchheim, and further in view of Yoshioka wherein the threshold is set to a value that is needed for maintaining the video being displayed on the primary display unit (see Yoshioka, at least at [0082], [0210] – [0219], Figs. 1 and 4, and related text).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (of record) in view of Kritt (of record) and Louchheim (previously cited), as applied to claim 1 above, and further in view of Sharma (of record).

Regarding claim 5, Patil in view of Kritt and Louchheim discloses the primary display unit, the detection unit determining numbers of viewers, but does not specifically disclose wherein the primary display unit includes a first imaging unit that captures an image of viewers, and the detection unit detects a number of viewers of the primary display unit based on the image captured by the first imaging unit.
In an analogous art relating to a system for display management, Sharma discloses a display unit includes a first imaging unit that captures an image of viewers (see Sharma, at least at [0122]-[0124], and related text), and a detection unit detects a number of viewers of the display unit based on the image captured by the first imaging unit (see Sharma, at least at [0122]-[0124], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil in view of Kritt to include the limitations as taught by Sharma for the advantage of optimizing system resources.
Regarding claim 6, Patil in view of Kritt and Louchheim, and further in view of Sharma discloses wherein each of the plurality of secondary display units includes a second imaging unit that captures an image of viewers (see Sharma, at least at [0122]-[0124], and related text), and the detection unit detects the number of the viewers of the plurality of secondary display units based on the image captured by the second imaging unit (see Sharma, at least at [0122]-[0124], and related text).
Regarding claim 7, Patil in view of Kritt and Louchheim, and further in view of Sharma discloses wherein the detection unit analyzes the image captured by the first imaging unit or the second imaging unit, executes processing of facial recognition, and detects the number of viewers of the primary display 
Regarding claim 8, Patil in view of Kritt and Louchheim, and further in view of Sharma discloses wherein the detection unit analyzes the image captured by the first imaging unit or the second imaging unit, executes processing of detecting pupils, and detects the number of viewers of the primary display unit or one of the plurality of the secondary display units (see Kritt, at least at [0038]-[0039], and related text, and see Sharma, at least at [0122]-[0124], and related text).
Regarding claim 9, Patil in view of Kritt and Louchheim, and further in view of Sharma discloses a management unit that manages display content of the primary display unit and each of the plurality of secondary display units (see Sharma, at least at Figs. 9-10, 13 and 18-20, and related text), the management unit acquires, based on the numbers of viewers detected by the detection unit (see Sharma, at least at [0121]-[0130], [0137]-[0138], and related text), information about a first display content being displayed by the secondary display unit having the highest number of viewers among the plurality of secondary display units (see Sharma, at least at [0109]-[0110], [0118]-[0119], and related text), and the control unit causes the primary display unit to display the first display content based on the information (see Sharma, at least at [0109]-[0110], [0118]-[0119], [0139]-[0141], claim 26, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Patil in view of Kritt and Louchheim to include the limitations as taught by Sharma for the advantage of optimizing system resources.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421